DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II directed to a mold, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/07/2021.
Applicant argues “non-elected claim 18 depends from claim 1, all of the features of claim 1 are included in claim 18 such that there is a significant overlap with respect to search and examination issues”.  
In response, this argument is unpersuasive because “a mold for vulcanization-molding the pneumatic tire according to claim 1” requires a mold and “for vulcanization-molding the pneumatic tire” relates to intended use.  Claim 18 does not require all the structural limitations of claim 1.  And, inventions I and II require separate classification searches and different text search strategies.  The requirement is still deemed proper and is therefore made FINAL.
Withdrawn claim 18 including all the limitations of an allowable product claim would be considered for rejoinder.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG. 1 and reference character 15a and FIG. 2 and reference character 15a are pointed to two different locations. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 4 of the original specification recites “an isolation rubber”.  And, page 14 of the original specification recites “an insulation rubber 15”.  
The examiner believes “an isolation rubber” recited in page 4 of the original specification should be corrected to --insulation rubber--.
Should Applicant disagree, provide what the difference is between “isolation rubber” and “insulation rubber”.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  “isolation rubber” should be --insulation rubber--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0274710) in view of JP’333 (JP 2005-178333).
Regarding claim 1, FIG. 1 of Matsumoto teaches a pneumatic tire comprising: a tread, a pair of sidewall portions, a pair of bead portions each with a bead core, and a carcass composed of carcass plies.  The carcass plies include a turned-up carcass ply (50) and a non-turnup carcass ply (52). 
Matsumoto is silent to vent lines; however, FIG. 9 of JP’333 illustrates a cross-sectional view of a bead of a tire.  The tire has a streak 32 formed by filling a circumferential vent line 20 of a mold with a rubber composition and a streak 34 formed by filing a radial vent line of the mold 22 with a rubber composition.  The circumferential vent line and radial vent line in the mold are provided to improve air evacuation, obtain good molding, and easy cleaning of the mold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Matsumoto with the claimed vent lines required in claim 1 since 
Regarding claim 2, FIG. 2 of Matsumoto shows the radial positions of the non-turnup carcass ply’s edges (56) are within the radial extents of the respective bead cores (44). 
Regarding claim 3, FIG. 9 of JP’333 teaches a streak 32 that is radially outside a bead heel and a streak 32 that is radially inside the bead heel. 
Regarding claims 4-6, the claimed sidewall portion in the tire of Matsumoto reads on reference characters 6 and 8
Regarding claims 7-9, the claimed reinforcing filler reads on filler 10 of Matsumoto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Matsumoto with “a radially inner edge located at a radial position between those of the radially outer vent line and the radially inner vent line” because Matsumoto teaches a radially inner end of the filler 10 located slightly radially separated from the bead core (44) and JP’333 teaches the radially outermost streak (32) located significantly away from the bead core and the radially innermost streak (32) located below the bead core. 
Regarding claims 11-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Matsumoto with “radial vent lines extending between the radially outer vent line and the radially inner vent line” since JP’333 teaches radial vent lines 22 to improve air evacuation, good molding, and cleaning of the mold being easy (FIG. 3 and FIG. 9). 
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0274710) in view of JP’333 (JP 2005-178333), as applied to claim 1, JP’013 (JP 2001-233013).
Regarding claim 10, Matsumoto does not recite an insolation rubber/insulation rubber as claimed.  However, JP’013 teaches a pneumatic tire comprising an inner liner (3) (“isolation rubber”/”insulation rubber”) that extends radially inward from a position on the axially inner side of the main 
Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Matsumoto with “radial vent lines extending between the radially outer vent line and the radially inner vent line” since JP’333 teaches radial vent lines 22 to improve air evacuation, good molding, and cleaning of the mold being easy (FIG. 3 and FIG. 9).
Additional prior art of interest
US 5,769,981: FIG. 3
US 2,587,470: FIG. 1 and FIG. 4
US 1,462,517: FIG. 2 and 4
US 4,015,652: FIG. 3
US 1,915,963: FIG. 1-4
US 2020/0130424: FIG. 2 and FIG. 7
US 3,203,461: FIG. 2
US 5,460,214: FIG. 2
US 4,353,403: FIG. 2 and FIG. 4
US 5,318,089: FIG. 9 and FIG. 10
US 2017/0008243: FIG. 8
FR 2429111: FIG. 1-FIG. 2, and FIG. 4-5
JP 2005-059802: FIG. 1
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: JP’333 and the remaining prior art of record considered individually and together as a whole fails to render obvious a pneumatic tire having “the radial vent lines extends radially inwardly from the radially outer beyond the radially inner vent line, and terminate” and in combination with all of the limitation of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        10/23/2021